Mount, J.
(dissenting) — The conclusion reached by the majority upon the point discussed is probably correct, but *435the statute [Bal. Code, § 4878 (P. C. § 336)], requires a published summons to “contain a brief statement of the object of the action.” The object of the action in Rossman v. Stubbs was to obtain a judgment for money and also to enforce such judgment against certain attached real estate. There is no intimation in the summons that the action is for anything more than to recover a personal judgment of $378. Upon the face of the summons that action was m personam, upon which no valid judgment could be entered. Pennoyer v. Neff, 95 U. S. 714, 24 L. Ed. 565; Cosh-Mwrray Co. v. Tuttich, 10 Wash. 449, 38 Pac. 1134. In order to be effective as a notice the published summons should have stated the object which would have shown jurisdiction in the court. The summons as published was not only insufficient under the statute, but was misleading. It is true this particular question is not made in the briefs, but it is apparent on the face of the record. The judgment, in my opinion, should be affirmed. I therefore dissent.
Crow, J., concurs with Mount, J.